 

Exhibit 10.19

 

ENANTA PHARMACEUTICALS, INC.

 

2012 Equity Incentive Plan

Relative Total Stockholder Return Unit Certificate

 

rTSRU Certificate Number:  rTSRU-

____ rTSRUs

 

 

 

 

This Relative Total Stockholder Return Unit Certificate confirms that Enanta
Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, has granted to
the person named below (“Participant”) an award (this “Award”) of the number of
Relative Total Stockholder Return Units (“rTSRUs”) set forth above pursuant to
the Company’s 2012 Equity Incentive Plan (the “Plan”), each rTSRU representing
the right to receive one share of the Company’s Common Stock, $.01 par value per
share (the “Common Stock”), subject to adjustment as provided below, and subject
to the definitions and terms and conditions set forth or otherwise referenced
below.

 

Name of Participant:  

Address:

Target Number of rTSRU Shares:

Vesting Schedule:

A number of whole shares of Common Stock (rounding down) subject to this Award
shall vest in an amount equal to (A) 100% of the Target Number of rTSRU Shares
if the Company’s TSR ranks in the 65th percentile of the Comparator Group, but
not if it is less,  and shall be adjusted to (B) 150% of the Target Number of
rTSRU Shares if the Company’s TSR ranks in the 75th percentile of the Comparator
Group, and (C) 200% of the Target Number of rTSRU Shares if the Company’s TSR
ranks at or above the 85th percentile of the Comparator Group, in each case as
determined by the Company’s Compensation Committee in good faith using the
discrete percentile ranking method that includes the Company in the ranking, and
in the case of the Company’s TSR ranking falling between any two of those
percentiles, straight-line interpolation will be used to make such adjustment
between the price of the 65th percentile and the 75th percentile, and between
the 75th percentile and the 85th percentile, to determine a graduated payout for
actual ranking of the Company’s TSR (e.g. if 65th percentile has a 110% increase
in TSR, the 75th percentile has a 130% increase, and the Company’s TSR has
increased by 120%, then the rTSRUs would vest at the mid-point, namely 125% of
the Target Number of rTSRU Shares);  provided, however, that if the Company’s
Ending Price is not higher than the Baseline Price, then vesting under such
award shall consist of only 50% of the Target Number of  rTSRU Shares that would
otherwise have vested pursuant to the foregoing (e.g. 50%, 75% and 100% instead
of 100%, 150% and 200%, respectively, at the designated percentiles of the
Comparator Group, and 50% of any interpolation if the Company’s TSR ranking
falls between any two of such percentiles).  (The meanings of capitalized terms
not defined above are set forth in the accompanying Appendix of  rTSRU
Definitions and Formulas.)

Baseline Period:  

The 60 calendar days immediately before January 1, ______.

Ending Period:    

The 60 calendar days immediately before January 1, ______.

Performance Period: The period ending December 31, ____.

Settlement:  

All vested rTSRUs will settle, and the underlying vested shares of the Company’s
Common Stock will be issued to the Participant, subject to Participant’s
continued employment with the Company, and subject to tax withholding, on the
later date (the “Settlement Date”) of (A) the first February 12 (or if such date
is not a trading day, then the first trading day thereafter) after the close of
the Company’s _____ fiscal year or (B) if there is any change in the Company’s
fiscal year, the first day of the third calendar month after the close of the
Company’s ____ fiscal year.

 

By acceptance of this Award, Participant agrees to all the terms and conditions
hereof, including, without limitation, those set forth in the Plan and in the
accompanying Appendix of  rTSRU Definitions and Formulas and Terms and
Conditions of rTSRU Award.

 

 

 

 

 

ENANTA PHARMACEUTICALS, INC.

 

By:__________________________

Name:_______________________

Title:________________________

Date:






--------------------------------------------------------------------------------


ENANTA PHARMACEUTICALS, INC.

 

Appendix of rTSRU Definitions and Formulas

 

“Comparator

   Group”              means the list of component companies (each a “Peer
Company”, and collectively, the “Peer Companies”) that are in the Nasdaq
Biotechnology Index at the beginning and at the end of the Baseline Period,
adjusted as follows after the Baseline Period:

 

(i)in the event of a merger, acquisition or business combination transaction of
a Peer Company with or by another Peer Company, the surviving entity shall
remain a Peer Company;

(ii)in the event of a merger of a Peer Company with an entity that is not a Peer
Company, or the acquisition or business combination transaction by or with a
Peer Company or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company;

(iii)in the event of a merger or acquisition or business combination transaction
of a Peer Company by or with an entity that is not a Peer Company, a “going
private” transaction involving a Peer Company or the liquidation of a Peer
Company, in each case where the Peer Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer
Company;

(iv)in the event of a bankruptcy of a Peer Company, such company shall remain a
Peer Company; and

(v)the Peer Companies will not be changed due to any annual or other rebalancing
of the Nasdaq Biotechnology Index after the Baseline Period.

“Baseline Price”   means, with respect to the Company or any Peer Company, the
average daily closing price of the respective company’s common stock for the
trading days in the Baseline Period.

 

“Ending Price”     means, with respect to the Company or any Peer Company, the
average daily closing price of the respective company’s common stock for the
trading days in the Ending Period.

 

“rTSRU Shares”  means the shares of Common Stock issuable with respect to the
rTSRUs subject to the Award.

The total stockholder return (“TSR”) of the Company and of each Peer Company
shall be determined by the following formula:

 

TSR = (Ending Price – Baseline Price) + Reinvested Dividends

Baseline Price

--------------------------------------------------------------------------------


Provided, that, if the Company or any Peer Company pays a cash dividend during
the Performance Period, the dividend shall be deemed to be reinvested in the
issuer’s common stock as of the dividend payment date (a “Reinvested Dividend”)
.

 

“rTSR”                 means the Company’s TSR relative to the TSR of each of
the Peer Companies.  The rTSR will be determined by ranking the Company and the
Peer Companies from highest to lowest according to their respective TSRs.  After
this ranking, the percentile performance of the Company relative to the Peer
Companies will be determined as follows:

[g201712111949546421097.jpg]

where:

“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

“N” represents the number of companies in the Comparator Group, including the
Company.

“R” represents Company’s ranking among the companies in the Comparator Group.

 

Example: If there are 24 Peer Companies, and the Company ranked 7th, the
performance would be at the 75th percentile: .75 = 1 – ((7-1)/(25-1)).

 

rTSR will be calculated by the Compensation Committee of the Board of Directors
of the Company based on the terms set forth in this Appendix A and in the
Compensation Committee’s sole and absolute discretion, provided that in no event
shall the Compensation Committee take any action that

would constitute “positive discretion” with respect to this Award, which is
intended to qualify as “performance-based compensation” under Section 162(m) of
the Internal Revenue Code.

 

In the event of a payout percentage level above 100%, Participant will be
awarded additional rTSRU Shares so that the total number of rTSRU Shares that
vest (excluding dividend equivalent rTSRU Shares) equals the Target Number of
rTSRU Shares multiplied by the payout percentage level.  

  

In no event shall the number of rTSRU Shares issued exceed 200% of the Target
Number of rTSRU Shares; provided that any dividend equivalent rTSRU Shares
issued with respect to Common Stock that are earned during the Performance
Period will not count toward the 200% limit.

 

“dividend

equivalent

rTSRUs”              means additional rTSRUs that will be credited to
Participant’s account in accordance with the following provisions if, and only
if, any cash dividends are paid on the Company’s Common Stock during the period
from the beginning of the Performance Period through the Settlement Date.  

 

As of any dividend payment date for the Company’s Common Stock, the additional
rTSRUs to be credited to Participant’s account will be equal in number to the
number of shares of Common Stock that could be bought with the cash dividends
that would be paid on the rTSRUs in Participant’s account if each rTSRU were a
share of Common Stock.  The number of shares of Common Stock that could be
bought with the cash dividends will be calculated based on the fair market value
of a share of Common Stock on the applicable dividend payment date, which for
this purpose will be the average of the high and the low per share trading
prices for the Common Stock as reported in The Wall Street Journal for the
specific dividend payment date, or in such other source as the Company deems
reliable.  The number of rTSRUs that results from the calculation will be
calculated to two decimal places.

 

Dividend equivalent rTSRUs will vest at the same time and in the same manner as
the rTSRUs with which they are associated.  Dividend equivalent rTSRUs will be
adjusted in accordance with the payout level percentage determined under Section
3(a) in the same manner as the rTSRUs with which they are
associated.  Accumulated dividend equivalent rTSRUs will be multiplied by the
same payout percentage level, as the Target Number of rTSRUs, and dividend
equivalent rTSRUs will be added or forfeited, as necessary, so that the total
dividend equivalent rTSRUs which vest as of the Vesting Date will equal the
dividend equivalent rTSRUs which accumulate during the Performance Period
multiplied by the payout percentage level, and any shares of Common Stock
ultimately issued with respect to dividend equivalent rTSRUs will be “dividend
equivalent rTSRU Shares”.

 

 

 

--------------------------------------------------------------------------------

ENANTA PHARACEUTICALS, INC.

Terms and Conditions of rTSRU Award

 

1. The Plan. In the event of any conflict between the terms of the Plan and this
Award, the terms of the Plan shall govern. The Committee administers the Plan
and its determinations regarding the operation of the Plan are final. Subject to
the limitations set forth in the Plan, the Committee may amend the Plan or this
Award. Capitalized terms used but not defined herein shall have the meaning set
forth in the Plan. Copies of the Plan may be obtained upon written request
without charge from the Secretary of the Company.

 

2. No Rights as Stockholder or Employee. Participant shall not have any of the
rights or privileges of a stockholder of the Company with respect to the rTSRUs
granted pursuant to this Award unless and until shares of Common Stock have been
issued and delivered to Participant.  The rights of Participant with respect to
the rTSRUs shall remain forfeitable at all times prior to the date on which such
rights vest and settle in accordance with Sections 3, 4 and 6. Participant shall
not have any rights to continued employment by the Company by virtue of the
grant of this Award.

 

3. Settlement of rTSRUs: Issuance of Common Stock. No shares of Common Stock
shall be issued to Participant except to the extent that the rTSRUs vest in
accordance with the Vesting Schedule, which is set forth on the accompanying
certificate for this Award. Subject to Section 7 below, and only if Participant
remains continuously employed by the Company until the Settlement Date (except
as set forth in Section 4 and 6 below), the Company shall deliver to
Participant, on or promptly after the Settlement Date, the vested shares of
Common Stock represented by the whole rTSRUs that have vested on or before such
date. The value of any fractional share of Common Stock that is vested shall be
paid in cash at the time the whole shares are delivered to Participant. The
shares of Common Stock issued on settlement of vested rTSRUs shall be free of
all restrictions on transferability and forfeiture under this Award.

 

4. Termination due to Disability, or Death.  In the event Participant’s
employment is terminated by reason of disability or death before the Settlement
Date, the vesting of the rTSRUs, including any dividend equivalent rTSRUs, will
be prorated based on the number of days during the Performance Period that the
Participant was on the payroll of the Company as an active employee.  Issuance
of any rTSRU Shares will be made at the same time as settlement would have been
made had Participant not had a termination of employment, and the vesting of any
rTSRUs will in all respects be subject to the Company’s actual rTSR achieved
during the full Performance Period.   "Disability" means a disability entitling
Participant to benefits under the long-term disability policy sponsored by the
Company that applies to Participant.

 

5. Other Termination of Employment. If, prior to settlement of the rTSRUs on the
Settlement Date, Participant ceases to be an employee of the Company for any
reason (voluntary or involuntary), then, except as set forth in Section 4 above,
Participant’s rights to all of the unvested rTSRUs shall be immediately and
irrevocably forfeited.   Dividend-equivalent rTSRUs will be forfeited and
canceled along with the rTSRUs with which they are associated.

 

6. Change in Control.  In the event of a Change in Control (as such term is
defined in the Participant’s employment agreement) affecting the Company’s
outstanding Common Stock, the Committee (i) shall provide for the acceleration
of any time period relating to the payment of the Award and shall issue a number
of rTSRU Shares calculated based on the actual performance of Enanta common
stock and the other companies in the Comparator Group as of the Adjusted Ending
Date using Ending Prices based on the earlier of December 31, 2018 or the date
of the Change in Control (using as the last day of the 60-day measurement period
for the Ending Price in the case of an earlier Change in Control, the second
trading day before the closing of the Change in Control transaction (the
“Adjusted Ending Date”), subject to applicable tax withholding, or (ii) provide
for payment to the Participant of cash or other property with a fair market
value equal to the number of rTSRU Shares calculated as provided in the
preceding clause (i).

 

7. Adjustments in Number of Shares Subject to the Award.  The number of shares
of Common Stock issuable pursuant to this Award will be adjusted proportionately
for any increase or decrease in the number of issued shares of Common Stock
resulting from any stock split, combination or exchange of shares,
consolidation, spin-off or recapitalization of shares, or any similar capital
adjustment or the payment of any stock dividend.

 

8. Restriction on Transfer. The rTSRUs are not transferable by Participant
otherwise than by will or the laws of descent and distribution. The naming of a
Designated Beneficiary does not constitute a transfer.

 

9. Income Tax Matters. In order to comply with all withholding requirements
under applicable federal and state income tax laws and regulations, the Company
shall withhold such number of the rTSRU Shares otherwise issuable on the
Settlement Date, valued at their fair market value on the Settlement Date, as
the Company determines is appropriate consistent with then applicable federal
and state income tax withholding requirements.

--------------------------------------------------------------------------------

 

10. Section 409A. In the event that the Committee determines that any amounts
will be immediately taxable to Participant under Section 409A of the Code and
related Department of Treasury guidance (or subject Participant to a penalty tax
thereunder) in connection with the grant, vesting or settlement of the rTSRUs or
any provision of this Award or the Plan, the Company may (i) adopt such
amendments to this Award (having prospective or retroactive effect) that the
Committee determines to be necessary or appropriate to preserve the intended tax
treatment of the rTSRUs and/or (ii) take such other actions as the Committee
determines to be necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance, including
such Department of Treasury guidance and other interpretive materials as may be
issued after the date on which such rTSRUs were awarded.

 

11. Conditions for Issuance of Shares. The Company shall not be required to
deliver any shares of Common Stock upon vesting of any rTSRUs until (i) such
shares of Common Stock have been admitted to listing on all stock exchanges on
which the Common Stock is then listed and (ii) the requirements of any federal
or state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied, provided however, that the Company may only so delay
delivery of shares of Common Stock to the extent that such deferral complies
with the provisions of Section 409A of the Code and related Department of
Treasury guidance. Except as provided in the preceding sentence, in no event
will shares of Common Stock be delivered later than the date that is two and
one-half (2 1/2) months from the end of the calendar year in which the
applicable rTSRUs vest. Any shares of Common Stock delivered under this Award
may be subject to such stop transfer restrictions as counsel for the Company
shall consider necessary to comply with any applicable law.

 

12. Clawback Policy.  This Award and any Common Stock issued hereunder is
subject to any so-called “clawback policy” that may be adopted by the Company’s
Board of Directors, as amended from time to time.

 

13. Notices. Any written notices provided for in this Award that are sent by
mail shall be deemed received three business days after mailing, but not later
than the date of actual receipt. Notices shall be directed, if to Participant,
at the Participant’s address indicated by the Company’s records and, if to the
Company, at the Company’s principal executive office.

 

14. Miscellaneous. The right of Participant to receive shares of Common Stock
pursuant to this Award is an unfunded and unsecured obligation of the Company.
The Participant shall have no rights under this Award other than those of an
unsecured general creditor of the Company. Subject to the restrictions on
transfer set forth herein, this Award shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

15. Governing Law. This Award shall be governed by and construed in accordance
with the laws of the State of Delaware and applicable federal law, without
regard to choice-of-law principles.

 

16. Severability. If one or more of the provisions of this Award shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award to be construed so as to foster the
intent of this Award and the Plan.

 

Updated January 2017

 